Citation Nr: 0300676	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  94-39 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for hemorrhoids, 
including as secondary to service-connected erosive 
gastritis.

2.  Entitlement to service connection for anemia, 
including as secondary to service- connected erosive 
gastritis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from November 1990 
to April 1991.  She also had prior unverified service in 
the National Guard.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 RO rating decision.  The Board 
remanded the veteran's claims in September 1996, and the 
case has now returned for further adjudication.

At the time of the Board's September 1996 remand, the 
veteran had perfected an appeal concerning service 
connection for a gastrointestinal disorder, to include 
ulcer disease.  However, by an August 2002 rating 
decision, the RO granted service connection for non-
erosive gastritis.  Therefore, as this claim has been 
fully satisfied on appeal, it will not be further 
discussed.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim 
that the veteran currently has hemorrhoids which are 
related to service or are secondary to her service-
connected erosive gastritis.

2.  The preponderance of the evidence is against the claim 
that the veteran had primary anemia manifested to a 10 
percent degree within one year following service, or that 
her currently diagnosed normocytic-normochromic anemia is 
related to service or is secondary to her service-
connected erosive gastritis.


CONCLUSIONS OF LAW

1.  Service connection for hemorrhoids is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.310 (2002).

 2.  Service connection for anemia is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 
3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

In seeking VA disability compensation, the veteran seeks 
to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002).   "Service 
connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  This may be accomplished 
by affirmatively showing inception or aggravation during 
service or through the application of statutory 
presumptions.  38 C.F.R. § 3.303(a) (2002).

There is no allegation that the veteran aggravated (during 
active duty) preexisting hemorrhoids and anemia 
conditions, so service connection on that basis is not at 
issue in this case.  38 C.F.R. § 3.306 (2002).  A veteran 
may also be granted service connection for primary anemia, 
although not otherwise established as incurred in service, 
if the condition was manifested to a 10 percent degree 
within one year following service. 38 U.S.C.A. §§ 1101(3), 
1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2002).  

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2002). 

Service connection may also be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995). 

Finally, a veteran may also establish service connection 
if all of the evidence, including that pertaining to 
service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

As an initial matter, the Board notes that the veteran's 
DD Form 214 indicates that she served on active duty 
between November 1990 and April 1991, and that she served 
in the Southwest Asia theater of operations between 
January 1991 to April 1991.  However, the DD 214 does not 
account for annual and/or weekend training she may have 
accomplished in the National Guard prior to November 1990. 

Obviously, there is some ambiguity concerning the specific 
dates of the veteran's periods (if any) of active duty for 
training.  Indeed, this ambiguity was referenced in the 
Board's September 1996 remand.  However, in a May 1997 
letter, the RO asked the veteran to provide a 
comprehensive statement about her active service performed 
in the National Guard, including dates of service.  She 
was further advised that this information was "vitally 
necessary to obtain supportive evidence" and that without 
specific details an adequate search for verifying 
information could not be conducted.  Finally, the veteran 
was advised that a failure to respond may result in an 
adverse action against her claims.  The veteran did not 
respond to this letter, or otherwise provide the dates of 
any active duty for training while serving in the National 
Guard.  

As a result, the Board does not find it necessary to 
remand this claim again or otherwise order other 
development to verify the veteran's service dates.  The 
United States Court of Appeals for Veterans Claims (CAVC) 
has held that "[t]he duty to assist in the development and 
adjudication of a claim is not a one way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  When necessary or 
requested, the veteran must cooperate with VA in obtaining 
evidence.  If a veteran wishes help, she cannot passively 
wait for it in circumstances where she may or should have 
information that is essential in obtaining the putative 
evidence.  This is particularly true where "[t]he factual 
data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible or 
onerous task on appellant."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Certainly, providing VA with a list 
of the dates of any active duty for training 
(straightforward facts) would not place an impossible or 
onerous task on the veteran.  Therefore, although the 
dates of any active duty for training have not been 
specifically confirmed, the Board will proceed with 
adjudicating the veteran's claims for service connection. 

A. Hemorrhoids

The veteran has essentially claimed (in an August 1991 
written statement, on a September 1993 VA Form 9, at a 
February 1996 hearing, and during an August 2001 VA 
examination) that she developed constipation resulting 
from eating very spicy food while serving in the Gulf War, 
and that this constipation led to very rare bowel 
movements (about 1 per week) and hemorrhoids. 

Service medical records reflect treatment of the veteran 
for the gastrointestinal symptoms of an ulcer condition 
between March 1991 and August 1991.  However, these 
records do not reflect any treatment for or diagnosis of 
hemorrhoids.  At her February 1996 hearing, the veteran 
acknowledged that she was never treated for hemorrhoids in 
service, but said that this was because there was "nothing 
that I could be given."  At her August 2001 examination, 
the veteran said it was also because there were no 
available treatment facilities.  

Medical records reflect that in the years following her 
discharge, the veteran has been found to have hemorrhoids.  
For example, hemorrhoids were diagnosed following a VA 
stomach examination in February 1992, and she eventually 
underwent a hemorrhoidectomy (by a private health care 
provider) in August 1995.  During her August 2001 VA 
examination, there were multiple, big, external 
hemorrhoids found at 3, 6, 8, and 11 o'clock.  Although 
the veteran's hemorrhoids seem to be intermittent (i.e., 
no internal or external hemorrhoids were noted during 
examinations conducted in August 1993, December 1994, 
March 2002, and May 2002), there is no question that she 
has had hemorrhoids following separation from active duty.  

The problem in this case is that no medical professional 
has concluded that the veteran's hemorrhoids began during 
her active duty.  Indeed, the VA examiner in August 2001 
specifically noted in his report that the veteran's 
service medical records were silent for any hemorrhoids.  
While the veteran has been service connected for erosive 
gastritis, there is no medical opinion relating her 
hemorrhoids to this service-connected disability.  The 
veteran herself has argued that her hemorrhoids began in 
service due to constipation.  However, as a lay person, 
she has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In sum, the weight of the evidence demonstrates that the 
veteran's hemorrhoids were not manifested in service, nor 
were caused or worsened by her service-connected erosive 
gastritis.  As the preponderance of the evidence is 
against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Anemia

The veteran has essentially claimed (including on a 
September 1993 VA Form 9), that stressful conditions of 
her active duty in Saudi Arabia resulted in anemia. 
Alternatively, the veteran has claimed (such as during an 
August 2001 hemic examination) that she developed anemia 
due to the kind of food she ate during active duty in the 
Gulf War. 

As noted above, documents in the service medical records 
folder do reflect treatment of the veteran for 
gastrointestinal symptoms between March 1991 and August 
1991.  These records do not reflect any complaints of, 
treatment for, or diagnosis of anemia, however.  At her 
February 1996 hearing, the veteran testified that she was 
not treated for anemia during service because there was 
nothing that she could be given for this condition.  

Following a VA stomach examination in February 1992, the 
veteran was diagnosed as having normocytic-normochromic 
anemia.  This diagnosis was apparently based on a December 
1991 VA blood test which had revealed a hemoglobin level 
of 12.4 g/dL.  At the February 1996 hearing, the veteran 
confirmed that she was given a blood test at VA which had 
revealed a low level of hemoglobin, and said that as a 
result, she was told to take an iron tablet and vitamins. 

During examinations conducted in August 1993 and December 
1994 in conjunction with the veteran's service in the 
National Guard, anemia was not diagnosed or otherwise 
indicated. 

VA records dated between October 1993 and March 2002 
include blood test results reflecting hemoglobin levels 
ranging from 11.8 g/dL to 13.0 g/dL, and hematocrit levels 
ranging from 35 percent to 42.3 percent.

There were no signs of anemia during a VA stomach 
examination conducted in August 2001.  At her August 2001 
hemic examination, the veteran denied having been 
hospitalized for anemia or having a history of blood 
transfusions, infections, phlebotomy, bone marrow 
transplant, myelosuppressing therapy, or sickle cell 
disease.  She complained of easy fatigability and 
tiredness, as well as feeling short of breath upon 
climbing a flight of stairs.  She denied having headaches, 
chest pain, symptoms of claudication, syncope, or 
lightheadedness.  Blood tests revealed  hemoglobin level 
of 12.5 g/dL and hematocrit level of 37.2 percent, which 
were considered only mildly decreased from normal levels.  
Vitamin B12 levels and urinalysis were within normal 
limits.  The veteran was diagnosed as having mild 
normocytic-normochromic anemia.  The examiner further 
noted that the veteran's service medical records were 
silent for any complaints of or treatment for anemia.  

In an October 2002 addendum, the same VA examiner stated 
that it was not as least as likely as not that the 
veteran's diagnosed mild normocytic-normochromic anemia 
was secondary to her service-connected non-erosive 
gastritis.  The examiner further described the veteran's 
condition as "just a borderline, mild, transient, 
normocytic, normochromic anemia probably related with . . 
. dietary intake."    

While the veteran was diagnosed in February 1992 as having 
normocytic-normochromic anemia, the veteran was not 
diagnosed as having "primary anemia" within one year of 
discharge from active duty, and therefore this condition 
may not be presumed to have been incurred while on active 
duty.

Another problem is that no medical professional has 
concluded that the veteran's diagnosed normocytic-
normochromic anemia began during her active duty.  Indeed, 
the VA examiner in August 2001 specifically noted in her 
report that the veteran's service medical records were 
silent for any complaints of or treatment for anemia.  
While the veteran has been service connected for diagnosed 
erosive gastritis, there is no medical opinion relating 
her anemia to this service-connected disability.  In fact, 
the VA examiner (in the October 2002 addendum) 
specifically concluded otherwise.  

The veteran herself has argued that her anemia began in 
service due to stress or, alternatively, to due to the 
kind of food she ate during active duty in the Gulf War. 
However, as a lay person, she has no competence to give a 
medical opinion on the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the weight of the evidence demonstrates that the 
veteran was not diagnosed as having primary anemia within 
one year of discharge from active duty, and that her 
currently diagnosed normocytic-normochromic anemia was 
neither manifested in service, nor caused or worsened by 
her service-connected erosive gastritis.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).
  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
VCAA, which redefined VA's duty to assist, enhanced its 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  
See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § § 3.102, 3.156, 3.159, and 
3.326) (regulations implementing the VCAA).  This change 
in the law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

There is no issue as to provision of a claims form or 
instructions for applying for service connection in this 
case.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b)(2)).  The veteran filed a formal 
claim for service connection in July 1991. 

VA must provide the veteran and her representative notice 
of required information and evidence not previously 
provided that is necessary to substantiate the claims for 
service connection.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The CAVC recently 
held that a remand for compliance with the VCAA was 
required because the Secretary neither "'notif[ied] the 
claimant ... of any information, and any medical or lay 
evidence, not previously provided to the Secretary that 
[was] necessary to substantiate the claim' [nor did he] 
'indicate which portion of that information and evidence, 
if any, is to be provided by the claimant and which 
portion, if any, the Secretary ... will attempt to obtain on 
behalf of the claimant,'" Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (quoting 38 U.S.C. § 5103(a)).  

The RO sent the veteran development letters in October 
1991, May 1997, July 1999, November 1999, and June 2001, 
which (collectively) detailed the types of evidence she 
could submit to substantiate her claims for service 
connection, as well as what assistance she could expect 
from VA.  The veteran was also sent a rating decision in 
July 1992, a statement of the case in July 1993, a Board 
remand in September 1996, and a supplemental statement of 
the case in August 2002.  These documents have abundantly 
informed her of the information and evidence necessary to 
substantiate her claims for service connection.

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §  5103A(a) (West Supp. 2002); 38 
C.F.R. § 3.159(c),(d) (2002).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. §  
5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The RO has obtained the veteran's 
service medical records, VA and private treatment records, 
and the reports of several VA examinations.  The veteran 
has not indicated that there are any outstanding records 
to be considered. 

On February 6, 1996, a hearing was held at the RO before 
the undersigned, who is a member of the Board rendering 
the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to  38 U.S.C.A. § 7107(c) (West Supp. 
2002).     

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. §  5103A(d) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(4) (2002).  In this case, the veteran 
was afforded VA examinations in February 1992, August 
2001, March 2002 and May 2002.  An addendum to the August 
2001 examination report was associated with the claims 
file in October 2002.  The reports of these examinations 
(as well as the October 2002 addendum) have been carefully 
reviewed. 

There are no areas in which further development may be 
fruitful.  The applicable requirements of the VCAA have 
been substantially met by the RO (which referenced and 
considered the VCAA in an August 2002 supplemental 
statement of the case).  There would be no possible 
benefit to remanding this case to the RO, or to otherwise 
conduct any other development (particularly since this 
case has already been remanded once).  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

ORDER

Entitlement to service connection for hemorrhoids, 
including as secondary to non-erosive gastritis, is 
denied.

Entitlement to service connection for anemia, including as 
secondary to non-erosive gastritis, is denied.



		
JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

